t c memo united_states tax_court curtis b keene petitioner v commissioner of internal revenue respondent docket no 6361-o2l filed date curtis b keene pro_se alan j tomsic and scott a hovey for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that there is no dispute as to any material fact with respect to this levy action and that unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for and should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a petitioner’s form_1040 for on or about date curtis b keene petitioner and his wife fanny keene’ submitted to respondent a joint form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed his occupation as parts representative and his wife listed her occupation as assembler petitioner entered zeros on applicable lines of the income portion of his form_1040 specifically including line for wages line for total income line sec_32 and sec_33 for adjusted_gross_income and line for taxable_income petitioner also entered zeros on line for tax and on line for total_tax petitioner then claimed a refund in the amount of dollar_figure which was equal to the amount of federal_income_tax that had been withheld from wages petitioner attached to his form_1040 three forms w-2 wage and tax statement disclosing the payment of wages to him and his wife during the first form_w-2 was from apco equipment corp of las vegas nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the second form_w-2 fanny keene did not file with the court a petition for lien or levy action see infra g accordingly she is not a party to the present proceeding - was from express service inc of oklahoma city oklahoma it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of no federal_income_tax the third form_w-2 was from host international inc of bethesda maryland it disclosed the payment of wages to fanny keene in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure together the three forms w-2 disclosed the payment of wages to petitioner and his wife in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure petitioner also attached to his form_1040 a three-page typewritten statement that stated in part as follows we are submitting this letter as an attachment to what is commonly referred to as a income_tax return or as a form_1040 return as an attachment this letter becomes a part of our return this letter is not to be separated from the return as it is a part and parcel there of voluntary compliance over the course of the last year it has come to our attention the so called income_tax is based on a system of voluntary compliance and is not compulsory x n lowhere does the internal_revenue_code establish an income_tax_liability based solely on wages received from any employer therefore any_tax assessment and payment based on such must be made voluntarily if at all return not required in our situation the internal_revenue_code itself also provides that an income_tax return need not be filed unless there is an established liability once again since the internal_revenue_code establishes no liability only for wages received from any employer there is no requirement to file a return for them so clearly --- - the filing of a return as well as the paying of any taxes based strictly on wages received from an employer is completely voluntary in addition we are filing this return despite the fact that the privacy_act notice clearly informs us that we are not required to file any return first the privacy_act states that we need file only for any_tax that we are liable once again no ir code section makes us liable for any_tax based only on wages received from an employer ergo we need not file xk kek regarding the information provided on this non- voluntary return the information we have provided on the attached non- voluntary return is true correct and accurate to the best of our knowledge and belief we had zero income for in addition we now realize that we had zero income for all previous years in which we filed although for all these previous years we were not aware of the voluntary nature of the income_tax based only on wages received from an employer and consequently we mistakenly filed returns thinking that such alleged taxes were mandatory also note that there are numerous court rulings that do define the term income within the context of income taxes generally the courts have established that income is a gain or increase arising from corporate activities past irs irregularities and the attached return we simply know that we have no liability and have filed this return as a protective and self defensive measure against the widely noted mistakes and abuses of power by the irs the irs has also routinely changed filer’s returns please note that there is no statute that allows that to be done any attempt to change our return would be illegal since there is no legislative statute on which to base such a change due process since an income_tax based solely on wages earned is voluntary no further issues should be or even need to be raised sincerely s curtis b keene s fanny keene b petitioner’s form_1040 for on or about date petitioner and his wife fanny keene submitted to respondent a joint form_1040 u s individual_income_tax_return for the taxable_year on the form_1040 petitioner listed his occupation as parts salesman and his wife listed her occupation as assembler petitioner entered zeros on every line of the income portion of his form_1040 specifically including line for wages line for total income line sec_33 and sec_34 for adjusted_gross_income and line for taxable_income petitioner also entered zeros on line for tax and on line for total_tax petitioner did not claim any federal_income_tax withheld from wages accordingly no refund was claimed petitioner did not attach to his form_1040 any forms w-2 wage and tax statement however he did attach the same three- page typewritten statement that he attached to his form_1040 for the notice_of_deficiency for see infra c indicates that dollar_figure was withheld from wages see infra note see supra a c respondent’s deficiency notices and petitioner’s response on date respondent acting through deborah s decker director of respondent’s service_center in ogden utah issued separate joint notices of deficiency to petitioner and his wife for the taxable years and in the notices respondent determined deficiencies in federal income taxes an addition_to_tax under sec_665l1 a for failure to timely file and accuracy-related_penalties under sec_6662 and b for negligence or disregard of rules or regulations as follows accuracy-related addition_to_tax penalty year deficiency’ sec_6651 a sec_6662 b sbig_number dollar_figure dollar_figure big_number --- dollar_figure ‘insofar as their ultimate tax_liabilities were concerned respondent gave petitioner and his wife credit for the amounts withheld from wages however we note that the determination of a statutory deficiency does not take such withheld amounts into account see sec_6211 the deficiency in income_tax for was based on respondent’s determination that petitioner and his wife failed to report income in the aggregate amount of dollar_figure consisting of wages in the amounts of dollar_figure dollar_figure and dollar_figure see supra a the deficiency in income_tax for was based on respondent’s determination that petitioner and his wife failed to report income in the aggregate amount of dollar_figure consisting of --- - wages dollar_figure nonemployee compensation dollar_figure and unemployment_compensation dollar_figure by certified letters each dated date petitioner wrote to respondent’s service_center in ogden utah acknowledging receipt of each of the notices of deficiency dated date but questioning inter alia whether or not you had any authority to even send me this ‘deficiency notice’ and asking that you identify which code section it is that establishes the tax_liability upon which you determined these x deficiencies in his letters petitioner also asserted that it is clear that your notice_of_deficiency is incorrect illegitimate and most likely fraudulent petitioner knew that he had the right to contest respondent’s deficiency determinations for and by filing a petition for redetermination with this court however petitioner chose not to do so accordingly on date respondent assessed the determined deficiencies addition_to_tax and accuracy-related_penalties as well as statutory interest on that same day respondent sent petitioner and his wife a in this regard each of petitioner’s letters dated date stated as follows i recently received a deficiency_notice dated june according to you there is an alleged deficiency with respect to this tax period x you also stated that if i wanted to contest this deficiency before making payment then i must file a petition with the united_states tax_court - notice of balance due informing them that they had liabilities for and and requesting that they pay those liabilities petitioner and his wife failed to pay the amounts owing on date respondent sent petitioner and his wife a second notice regarding their liabilities for and once again petitioner and his wife failed to pay the amounts owing d respondent’s final notice and petitioner’s response on date respondent mailed to petitioner and his wife a final notice--notice of intent to levy and notice of your right to a hearing the final notice in respect of their outstanding tax_liabilities for and petitioner received the final notice on date on date petitioner filed with respondent a form request for a collection_due_process_hearing for each of the taxable years and the requests each of which was accompanied by a lengthy cover letter dated date included inter alia a challenge to the existence of the underlying tax_liabilities as well as allegations that neither request was executed by petitioner’s wife nor did either purport to be filed on her behalf for example the requests allege that there is no statute requiring me ‘to pay’ the income taxes at issue and that no law authorizes the irs to claim that i owe more in income taxes than the ‘zero’ i reported on my income_tax return in this regard the requests also assert that continued -- - petitioner never received any notice_and_demand for payment petitioner also requested verification from the secretary that all applicable laws and administrative procedures were followed with regard to the assessment and collection of the tax_liabilities in question eb the appeals_office hearing on date petitioner attended an administrative hearing in las vegas nevada conducted by appeals officer thomas lee tracy the appeals officer prior to the hearing the appeals officer reviewed transcripts of petitioner’s accounts for and as well as the original assessment files for those years and by letter dated date furnished petitioner with copies of literal transcripts of his accounts for continued x t am not disputing the amount of the alleged income_tax_liability but the very existence of an income_tax_liability as _a matter of law the tax_court not being a court of law has no jurisdiction to even consider such a question in addition the requests boast if the appeals officer can point out such a statute ie any statute that requires me ‘to pay’ income taxes at my dp due process hearing i will make arrangements to pay whatever amount the appeals officer claims is due for my income taxes --and the irs won’t have to resort to seizures under sec_6331 to get it nor will there be any need for me to appeal an adverse determination to tax_court so the only reason for the appeals officer not to identify any such statute is because no such statute exists those years ’ at the hearing petitioner acknowledged receiving the transcripts that the appeals officer had previously mailed to him nevertheless petitioner alleged that those transcripts were unreliable because they failed to reflect that notices of deficiency for and had been sent to him petitioner also complained that he was being denied the right to separate hearings for each of the two taxable years in issue he also insisted on revisiting the audit phase of his case and challenging the existence or amount of his underlying tax_liabilities the appeals officer explained that because petitioner had actually received notices of deficiency for and but had not filed a petition for redetermination with the tax_court petitioner was precluded from challenging the existence or amount of his underlying tax_liabilities for those years at the hearing the appeals officer also explained that his review of petitioner’s transcripts of account for and was sufficient to satisfy the verification requirement of sec_6330 that all applicable laws and administrative procedures had been followed in the assessment and collection process ultimately after repeatedly offering to consider any collection alternatives that petitioner might care to offer and ’ a literal transcript is a transcript in plain english with a minimum amount of computerese being rebuffed the appeals officer terminated the hearing however before doing so the appeals officer provided petitioner with a copy of this court’s opinion in pierson v commissioner t cc advising that it warns of bringing frivolous arguments before the court f respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or with regard to his tax_liabilities for and in the notice the appeals_office concluded that respondent’s determination to proceed with collection by way of levy should be sustained g petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the petition includes the following allegations the appeals officer failed to obtain verification from the secretary that the requirements of applicable law or administrative procedure were met as required under sec_6330 statutes making petitioner liable for federal_income_tax were not identified petitioner was denied the opportunity to challenge the existence or amount of s at the time that the petition was filed petitioner resided in las vegas nevada - - his underlying tax_liabilities and petitioner never received a notice_and_demand for payment for the liabilities in issue petitioner attached to his petition many documents including copies of the literal transcripts of his accounts for and his letters dated date acknowledging receipt of the notices of deficiency for and and the notice_of_deficiency for h respondent’s motion for summary judaqment as stated respondent filed a motion for summary_judgment respondent contends inter alia that petitioner is barred under sec_6330 b from challenging the existence or amount of his underlying tax_liabilities in this collection review proceeding because petitioner received notices of deficiency for the taxes in question respondent also contends that the appeals officer’s review of transcripts of petitioner’s accounts for and satisfied the verification requirement of sec_6330 respondent also filed a declaration in support of the motion for summary_judgment attached to the declaration are forms certificate of assessments payments and other specified matters in respect of petitioner’s accounts for and bach form_4340 shows inter alia an assessment on date the issuance of a notice of balance due on that same date the issuance of a subsequent collection notice on date and the issuance of the final notice_of_intent_to_levy on date see supra c and d petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c although petitioner did not attend the hearing he submitted two motions session documents the first of which was filed as a supplement to his objection’ and the second of which was filed as his rule c statement discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person petitioner’s supplement is virtually identical to his objection -- - sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessments made against him on date on the grounds the notices of deficiency -- - dated date were seriously flawed in that they were issued at a time when no assessed liability against the petitioner even existed and that such notices were otherwise premature however the record shows that petitioner received the notices of deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b bars petitioner from challenging the existence or amount of his underlying tax_liabilities in this collection review proceeding see 118_tc_162 even if petitioner were permitted to challenge the existence or amount of his underlying tax_liabilities his arguments that the notices were seriously flawed and otherwise premature are frivolous and groundless see monaco v commissioner tcmemo_1998_284 categorically rejecting the argument that the commissioner may not determine a deficiency without first making an assessment see also corcoran v commissioner tcmemo_2002_18 rejecting the argument that the issuance of a notice_of_deficiency may not precede a 30-day_letter or an administrative hearing trueblood v commissioner tcmemo_1997_524 same ruff v commissioner tcmemo_1990_521 same likewise the argument that petitioner may still be making regarding the authority of respondent’s service_center director to issue deficiency notices is frivolous and groundless see nestor v commissioner supra pincite goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer subject_to the federal_income_tax see sec_1 a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir see also sec_86 regarding the taxability of unemployment_compensation we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed transcripts of petitioner’s accounts for and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs -- - sec_6330 does not require the commissioner to rely on a particular document eg the summary record itself rather than transcripts of account to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure standifird v commissioner tcmemo_2002_245 weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the literal transcripts furnished to petitioner and the forms attached to respondent’s declaration contained all the information prescribed in sec_301_6203-1 proced admin regs ’ see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v the record does not definitively disclose the type of transcript that the appeals officer reviewed prior to the administrative hearing on date the appeals officer may have reviewed the literal transcripts that he furnished to petitioner or more likely given the fact that such transcripts are typically prepared for use by taxpayers unfamiliar with irs computer codes he may have reviewed txmod-a transcripts see schroeder v commissioner tcmemo_2002_190 n fora description of such transcripts in any event we regard the matter to be irrelevant see hack v commissioner tcmemo_2002_243 the use of computer-generated transcripts of account is a valid verification that the reguirements of any applicable law or administrative procedure have been met hauck v commissioner tcmemo_2002_184 we have repeatedly held that the commissioner may rely on transcripts of account to satisfy the verification requirement of sec_6330 commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a legitimate question about the validity of the assessments or the information contained in the literal transcripts or the forms ' see davis v commissioner t c pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment of his tax_liabilities for and the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part to the extent that petitioner may still be arguing that the appeals officer failed to provide him with a copy of the verification we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 sec_301_6330-1 proceed admin regs in any event the appeals officer provided petitioner with literal transcripts of his accounts for and and respondent’s counsel provided petitioner with forms for those years petitioner argues that the literal transcripts are suspect because they do not reflect the issuance of the notices of deficiency dated date however there is nothing to suggest that the issuance of a notice_of_deficiency is an event that the commissioner records in a transcript of a taxpayer’s account in any event there is no question that deficiency notices for and were in fact sent by respondent and received by petitioner - - sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k in particular the forms show that respondent sent petitioner notices of balance due on the same date that respondent made assessments against petitioner for the taxes addition_to_tax and accuracy-related_penalties determined in the notices of deficiency a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 a see eg 953_f2d_531 9th cir schaper v commissioner tcmemo_2002_203 weishan v commissioner supra see also 7_f3d_137 9th cir in addition other notices were sent to petitioner at least one of which the final notice discussed supra d petitioner received likewise petitioner received the forms such notices and forms were sufficient to constitute notice_and_demand within the meaning of sec_6303 because they informed petitioner of the amount owed and requested payment standifird v commissioner supra hack v thus we reject petitioner’s argument which we regard as frivolous and groundless that notice_and_demand for payment was not in accord with a treasury_decision issued in that required a form_17 to be used for such purpose see davich v commissioner tcmemo_2002_255 tapio v commissioner tcmemo_2002_141 --- - commissioner tcmemo_2002_244 hack v commissioner tcmemo_2002_243 see 908_f2d_521 9th cir the form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases pierson v commissioner supra pincite and has in fact imposed a penalty in many such cases e g 118_tc_365 imposing a penalty in the amount of dollar_figure bartschi v continued -- - in the present case respondent has not specifically requested imposition of a penalty under sec_6673 however in a collection review case the court may impose such a penalty on its own motion e g nestor v commissioner tcmemo_2002_251 schroeder v commissioner tcmemo_2002_190 williams v commissioner tcmemo_2002_111 continued commissioner tcmemo_2002_268 imposing a penalty in the amount of dollar_figure land v commissioner tcmemo_2002_263 imposing a penalty in the amount of dollar_figure davich v commissioner tcmemo_2002_255 imposing a penalty in the amount of dollar_figure schmith v commissioner tcmemo_2002_252 imposing a penalty in the amount of dollar_figure nestor v commissioner tcmemo_2002_251 imposing a penalty in the amount of dollar_figure standifird v commissioner tcmemo_2002_ imposing a penalty in the amount of dollar_figure hack v commissioner tcmemo_2002_244 imposing a penalty in the amount of dollar_figure hack v commissioner tcmemo_2002_243 same horejs v commissioner tcmemo_2002_241 imposing a penalty in the amount of dollar_figure schroeder v commissioner tcmemo_2002_190 imposing sua sponte a penalty in the amount of dollar_figure hauck v commissioner tcmemo_2002_184 imposing a penalty in the amount of dollar_figure wagner v commissioner tcmemo_2002_180 imposing a penalty in the amount of dollar_figure perry v commissioner tcmemo_2002_165 imposing a penalty in the amount of dollar_figure crow v commissioner tcmemo_2002_149 imposing a penalty in the amount of dollar_figure smeton v commissioner tcmemo_2002_140 imposing a penalty in the amount of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty in the amount of dollar_figure williams v commissioner tcmemo_2002_111 imposing sua sponte a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure - - we are convinced that petitioner instituted the present proceeding primarily for delay in this regard it is clear that petitioner regards this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed also relevant is the fact that petitioner was informed of the provisions of sec_6673 as applicable to collection review proceedings such as the present one in this regard petitioner was provided at the administrative hearing on date with a copy of this court’s opinion in pierson v commissioner supra in which the court indicated its willingness to impose the sec_6673 penalty in lien and levy cases under the circumstances we shall on our own motion impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure c conclusion we have considered all of petitioner’s arguments that are not discussed herein and we find them to be without merit and or irrelevant -- - in order to give effect to the foregoing an order granting respondent's motion and decision for respondent including a penalty on petitioner under sec_6673 will be entered
